2020Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, the step of  “receiving, by a mobile computing device, an indication of a request for emergency services from a user of the mobile computing device” is unclear whether the user and the mobile computing device are referring to the same object. A mobile user receiving a request for emergency service from him/herself does not seem reasonable. After reviewing of all the dependent claims 2-9 and 11-18, there appears no claim limitation can be used to help clarifying the indefinite rejection indicated.
In the rejection below, the claims are interpreted as  mobile device requests emergency services to a device (such as a emergency response server) and a determined location by the mobile itself are sent/uploaded to the server for further process.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-15 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mehta (11425529).
Regarding claims 1-2, 10-11, 19-20, Mehta discloses a computer-implemented method, comprising:
receiving, by a mobile computing device, an indication of a request for emergency services from a user of the mobile computing device (claim 1, EMS)(an emergency management system receives request from a mobile)(an emergency management system (EMS) comprising at least one processor, a memory, a network element, and a computer program including instructions executable by the at least one processor)( an emergency alert has been triggered on the mobile communication device); 
receiving, by the mobile computing device, a first wireless signal from a first device, the first wireless signal including an indication of a first geographic position associated with the first device (claim 2, mobile communication device using received signal strength from at least one cellular base station, received signal strength of at least one Wi-Fi router, or received signal strength of at least one Bluetooth beacon)(receiving signal from base station or any type of beacon); 
determining, by the mobile computing device, a location associated with the mobile computing device based on the indication of the first geographic position associated with the first device (signal strength received); and 
sending, by the mobile computing device, the determined location to a provider of emergency services (step (e) of claim 1, obtain the emergency data from the one or more databases to provide to the requesting party based at least on the current location of the mobile communication device).
Regarding claims 3, 12, Mehta discloses wherein the first wireless signal has a first range, and wherein determining the location associated with the mobile computing device is further based on the first range (cellular network triangulation, Wi-Fi triangulation, Bluetooth triangulation, claim 2)(triangulation uses three or more ranges to determine location).
Regarding claims 4-5, 13-14, Mehta discloses receiving, by the mobile computing device, a second wireless signal from a second device, the second wireless signal including an indication of a second geographic position associated with the second device; and 
wherein determining the location associated with the mobile computing device is further based on the indication of the second geographic position associated with the second device (triangulation uses multiple beacons/base stations more than just first device).
Regarding claims 6, 15, Mehta discloses wherein the first device is attached to or incorporated within a traffic light, a street light, a street sign, a trash bin, a billboard, a building, or a public transit vehicle (uses of Bluetooth beacons in the building is indicating of using infrastructure claimed).
Regarding claims 9, 18, Mehta discloses verifying, by the mobile computing device, the determined location associated with the mobile computing device based on a GPS location determined based on a GPS signal received by the mobile computing device (the current location of the communication device is calculated using at least one of GPS, cellular network, col 11-12). triangulation, Wi-Fi triangulation, Bluetooth triangulation, received signal strength from at least one cellular base station, received signal strength of at least one Wi-Fi router, and received signal strength of at least one Bluetooth beacon, col. 11).

Allowable Subject Matter
Claims 7-8, 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov